                                      Marc Wolinsky
                                    Diamante Doce, LLC
                                      Beach Estate 12
                                      Diamante Resort
                                   Cabo San Lucas, Mexico

                                         (212) 403-1226

                                         April 12, 2021
Via ECF
The Honorable Joseph F. Bianco
United States Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

               Re:    United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco:

       As Your Honor may recall, I previously advised the Court that on December 31, 2019, a

majority in interest of the homeowners in the Beach Estate Condominium section of Diamante

Resort had adopted a resolution that, in effect, prohibits any modifications to the Diamante

Master Development Plan without the consent of a majority in interest of the owners in the

Beach Estate Condominium. I am writing to advise the Court and all parties that the LLC

through which I own my home and the LLC through which my neighbor, Todd Foreman, owns

his home, have commenced a judicial proceeding in the Mexican courts, specifically in the Civil

Branch of the Judicial District of Los Cabos, located in Cabo San Lucas against Diamante Cabo

San Lucas, S. De R.L. C.V. The purpose of the proceeding is to establish that the resolution

adopted by the Beach Estate Condominium is valid and binding.

       We have taken this action to protect ourselves and our neighbors from the continuing and

substantial uncertainty that surrounds the ownership and future of the Resort. While we, like

you, had hoped that a consensual resolution would be achieved, it should now be apparent that

no such resolution is achievable in the short, let alone the long term. While we have not been
Hon. Joseph F. Bianco
April 12, 2021
Page 2

parties to or participants in the settlement negotiations, it is apparent that the inability to achieve

a resolution fundamentally is the result of a misalignment of incentives and interests.

        The government’s goal, through litigation and otherwise, has been to squeeze Danske

Bank and, by jeopardizing its interests, obtain concessions. Since the government does not own

the Resort, and has no actual economic interest in the equity in the Resort (assuming any exists),

this strategy is effectively costless to the government. It is not, however, costless to Danske

Bank, and most importantly, it is not costless to the homeowners. The pendency of this litigation

and threat of forfeiture has made it difficult if not impossible for the Resort to obtain the capital

infusion that it needs, with the result that Diamante is falling behind in a very competitive

marketplace.

        At this stage, therefore, we urge the Court to proceed to adjudicate Danske Bank’s claim

and permit all parties to exercise their respective rights. To that end, we join in the request by

counsel for Danske Bank that the Court schedule a conference to chart a prompt course to bring

this litigation to conclusion. Based upon the advice of our counsel in Mexico, we do not believe

that the government has the practical ability to obtain a forfeiture of Mexican real property

through the Mexican courts. The government should be prepared to discuss that matter and its

implications for whether there is any point to proceeding before Your Honor over the

mortgageholder’s objections with the Court at the requested conference.

                                                        Respectfully submitted,



                                                        Marc Wolinsky
